Case 1:19-cv-11311-JSR Document 32-10 Filed 06/26/20 Page 1 of 8




                 Exhibit J
         Case 1:19-cv-11311-JSR Document 32-10 Filed 06/26/20 Page 2 of 8



                             Department of Justice Policy Guidance:
                              Use of Cell-Site Simulator Technology


        Cell-site simulator technology provides valuable assistance in support of important public
safety objectives. Whether deployed as part of a fugitive apprehension effort, a complex
narcotics investigation, or to locate or rescue a kidnapped child, cell-site simulators fulfi ll critical
operational needs.

       As with any law enforcement capability, the Department must use cell-site simulators in a
manner that is consistent with the requirements and protections of the Constitution, including the
Fourth Amendment, and applicable statutory authorities, including the Pen Register Statute.
Moreover, any information resulting from the use of cell-site simulators must be handled in a
way that is consistent with the array of applicable statutes, regulations, and policies that guide
law enforcement in how it may and may not collect, retain, and disclose data.

        As technology evolves, the·Department must continue to assess its tools to ensure that
practice and applicable policies reflect the Department's law enforcement and national security
missions, as well as the Department's commitments to accord appropriate respect for
individuals' privacy and civil liberties. This policy provides additional guidance and establishes
                                                                              1
common principles for the use of cell-site simulators across the Department. The Department's
individual law enforcement components may issue additional specific guidance consistent with
this policy.

BACKGR OUND

       Cell-site simulators, on occasion, have been the subject of misperceptioo and confusion.
To avoid any confusion here, this section provides information about the use of the equipment
and defines the capabilities that are the subject of this policy.

         Basic Uses

        Law enforcement agents can use cell-site simulators to help locate cellular devices whose
unique identifiers are already known to law enforcement, or to determine the unique identifiers
of an unknown device by collecting limited signaling information from devices in the simulator
user's vicinity. This technology is. one tool among many traditional law enforcement techniques,
and is deployed only in the fraction of cases in which the capability is best suited to achieve
specific public safety objectives.




1
 This policy applies to the use of cell-site simulator technology inside the United States in furtherance of criminal
investigations. When acting pursuant to the Foreign intelligence SmveiJlauce Act, Department of Justice
components will make a probable-cause based showing and appropriate disclosures to the court in a manner that is
consistent with the guidance set forth in this policy.
          Case 1:19-cv-11311-JSR Document 32-10 Filed 06/26/20 Page 3 of 8



         How They Function

        Cell-site simulators, as governed by this policy, function by transmitting as a cell tower.
In response to the sig nals emitted by the simulator, cellular devices in the proximity of the device
identify the simulator as the most attractive cell tower in the area and thus transmit signals to the
simulator that identify the device in the same way that they would with a networked tower.

        A cell-site simulator receives and uses an industry standard unique identifying number
assigned by a device manufacturer or cellular network provider. When used to locate a known
cellular device, a cell-site simulator initially receives the unique identifying number from
multiple devices in the vicinity of the simulator. Once the cell-site simulator identifies the
specific cellular device for which it is looking, it will obtain the signaling information relating
only to that particular phone. When used to identify an unknown device, the cell-site simulator
obtains signaling information from non-target devices in the target's vicinity for the limited
purpose of distinguishing the target device.

         What They Do and Do Not Obtain

        By transmitting as a cell tower, cell-site simulators acquire the identifying information
from cellular devices. This identifying information is limited, however. Cell-site simulators
provide only the relative signal strength and general direction of a subject cellular telephone;
they do not function as a GPS locator, as they do not obtain or download any location
information from the device or its applications. Moreover, cell-site simulators used by the
Department must be configured as pen registers, and may not be used to collect the contents of
any communication, in accordance with 18 U.S.C. § 3127(3). This includes any data contained
on the phone itself: the simulator does not remotely capture emails, texts, contact lists, images or
any other data from the phone. In addition, Department cell-site simulators do not provide
subscriber account information (for example, an account holder's name, address, or telephone
number).

MANAGEMENT CONTROLS AND ACCOUNTABILITY2

       Cell-site simulators require training and practice to operate correctly. To that end, the
following management controls and approval processes will help ensure that only knowledgeable
and accountable personnel will use the technology.

         1. Department personnel must be trained and supervised appropriately. Cell-site
            simulators may be operated only by trained personnel who have been authorized by
            their agency to use the technology and whose training has been administered by a
            qualified agency component or expert.



2
  This policy guidance is intended only to improve the internal malllagement of the Department of Justice. It is not
intended to and does not create any right, benefit, trust, or responsibility, whether substantive or procedural,
enforceable at law or equity by a party against the United States, its departments, agencies, instrumentalities,
entities, officers, employees, or agents, or any person, nor does it create any right of review in an administrative,
judicial, or any other proceeding.


                                                           2
        Case 1:19-cv-11311-JSR Document 32-10 Filed 06/26/20 Page 4 of 8



       2. Within 30 days, agencies shall designate an executive-level point of contact at each
          division or district office responsible for the implementation of this policy, and for
          promoting compliance with its provisions, within his or her jurisdiction.

       3. Prior to deployment of the technology, use of a cell-site simulator by the agency must
          be approved by an appropriate individual who has attained the grade of a first-level
          supervisor. Any emergency use of a cell-site simulator must be approved by an
          appropriate second-level supervisor. Any use of a cell-site simulator on an aircraft
          must be approved either by the executive-level point of contact for the jurisdiction, as
          described in paragraph 2 of this section, or by a branch or unit chief at the agency's
          headquarters.

Each agency shall identify training protocols. These protocols must include training on privacy
and civil liberties developed in consultation with the Department's Chief Privacy and Civil
Liberties Officer.

LEGAL PROCESS AND COURT ORDERS

       The use of cell-site simulators is permitted only as authorized by law and policy. While
the Department has, in the past, appropriately obtained authorization to use a cell-site simulator
by seeking an order pursuant to the Pen Register Statute, as a matter of policy, law enforcement
agencies must now obtain a search warrant supported by probable cause and issued pursuant to
Rule 41 of the Federal Rules of Criminal Procedure (or the applicable state equivalent), except as
provided below.

        As a practical matter, because prosecutors will need to seek authority pursuant to Rule 41
and the Pen Register Statute, prosecutors should, depending on the rules in their jurisdiction,
either (1) obtain a warrant that contains all information required to be included in a pen register
order pursuant to 18 U.S.C. § 3123 (or the state equivalent), or (2) seek a warrant and a pen
register order concurrently. The search warrant affidavit also must reflect the information noted
in the immediately following section of this policy ("Applications for Use of Cell-Site
Simulators").

        There are two circumstances in which this policy does not require a warrant prior to the
use of a cell-site simulator.

       1. Exigent Circumstances under the Fourth Amendment

       Exigent circumstances can vitiate a Fourth Amendment warrant requirement, but cell-site
       simulators s611 require court approval in order to be lawfully deployed. An exigency that
       excuses the need to obtain a warrant may arise when the needs of law enforcement are so
       compelling that they render a warrantless search objectively reasonable. When an officer
       has the requisite probable cause, a variety of types of exigent circumstances may justify
       dispensing with a warrant. These include the need to protect human life or avert serious
       injury; the prevention of the imminent destruction of evidence; the hot pursuit of a fleeing
       felon; or the prevention of escape by a suspect or convicted fugitive from justice.



                                                 3
         Case 1:19-cv-11311-JSR Document 32-10 Filed 06/26/20 Page 5 of 8



         In this circumstance, the use of a cell-site simulator still must comply with the Pen
         Register Statute, 18 U.S.C. § 3121, et seq., which ordinarily requires judicial
         authorization before use of the cell-site simulator, based on the government's certification
         that the information sought is relevant to an ongoing criminal investigation. In addition,
         in the subset of exigent situations where circumstances necessitate emergency pen
         register auth01ity pursuant to 18 U.S.C. § 3 125 (or the state equivalent), the emergency
         must be among those listed in Section 3125: immediate danger of death or serious bodily
         injury to any person; conspiratorial activities characteristic of organized crime; an
         immediate threat to a national security interest; or an ongoing attack on a protected
         computer (as defined in 18 U.S.C. § 1030) that constitutes a crime punishabl,e by a term
         of imprisonment greater than one year. In addition, the operator must obtain the requisite
         internal approval to use a pen reg ister before using a cell-site simulator. In order to
                                                                              3
         comply with the terms of this policy and with 18 U.S.C. § 3125, the operator must
         contact the duty AUSA in the local U.S. Attorney's Office, who will then call the DOJ
         Command Center to reach a supervisory attorney in the Electronic Surveillance Unit
                                                            4
         (ESU) of the Office of Enforcement Operations. Assuming the parameters of the statute
                                                                                      5
         are met, the ESU attorney w ill contact a DAAG in the Criminal Division and provide a
         short briefing. If the DAAG approves, the ESU attorney will relay the verbal
         authorization to the AUSA, who must also apply for a court order within 48 hours as
         required by 18 U.S.C. § 3125. Under the provisions of the Pen Register Statute, use
         under emergency pen-trap authority must end when the information sought is obtained,
         an application for an order is denied, or 48 hours has passed, whichever comes first.

         2. Exceptional Circumstances Where the Law Does Not Require a Warrant

         There may also be other circumstances in which, although exigent circumstances do not
         exist, the law does not require a search warrant and circumstances make obtaining a
         search warrant impracticable. In such cases, which we expect to be very limited, agents
         must first obtain approval from executive-level personnel at the agency's headquarters
         and the relevant U.S. Attorney, and then from a Criminal Division DAAG. The Criminal
         Division shall keep track of the number of times the use of a cell-site simulator is
         approved under this subsection, as well as the circumstances underlying each such use.

         In this circumstance, the use of a cell-site simulator still must comply with the Pen
         Register Statute, 18 U.S.C. § 3121, et seq., which ordinarily requires judicial
         authorization before use of the cell-site simulator, based on the government's certification
         that the information sought is relevant to an ongoing criminal investigation. In addition,

3
  Knowing use of a pen register under emergency authorization without applying for a court order within 48 hours is
a criminal violation of the Pen Register Statute, pursuant to 18 U.S.C. § 3 l 25(c).
4
  lo non-federal cases, Lhe operator must contact the prosecutor and any other applicable points of comtact for the
state or local jurisdiction.
5
 ln requests for emergency pen authority, and for relief under the exceptional circumstances provision, the Criminal
Division DAAG will consult as appropriate with a National Security Division DAAG on matters within the National
Security Division's purview.


                                                          4
          Case 1:19-cv-11311-JSR Document 32-10 Filed 06/26/20 Page 6 of 8



         if circumstances necessitate emergency pen register authority, compliance with the
         provisions outlined in 18 U.S.C. § 3125 is required (see provisions in section l directly
         above).

APPLICATIONS FOR USE OF CELL-SITE SIMULATORS

        When making any application to a court, the Department's lawyers and law enforcement
officers must, as always, disclose appropriately and accurately the underlying purpose and
activities for which an order or authorization is sought. Law enforcement agents must consult
with prosecutors 6 in advance of using a cell-site simulator, and applications for the use of a cell-
site simulator must include sufficient information to ensure that the courts are aware that the
technology may be used. 7

    I. Regardless of the legal authority relied upon, at the time of making an application for use
       of a cell-site simulator, the application or supporting affidavit should describe in general
       terms the technique to be employed. The description should indicate that investigators
       plan to send signals to the cellular phone that will cause it, and non-target phones on the
       same provider network in close physical proximity, to emit unique identifiers, which will
       be obtained by the technology, and that investigators will use the information collected to
       determine information pertaining to the physical location of the target cellular device or
       to determine the currently unknown identifiers of the target device. If investigators will
       use the equipment to determine unique identifiers at multiple locations and/or multiple
       times at the same location, the application should indicate this also.

    2. An application or supporting affidavit should inform the court that the target cellular
       device (e.g., cell phone) and other cellular devices in the area might experience a
       temporary disruption of service from the service provider. The application may also
       note, if accurate, that any potential service disruption to non-target devices would be
       temporary and all operations will be conducted to ensure the minimal amount of
       interference to non-target devices.

    3. An application for the use of a cell-site simulator should inform the court about how law
       enforcement intends to addlress deletion of data not associated with the target phone. The
       application should also indicate that law enforcement will make no affirmative
       investigative use of any non-target data absent further order of the court, except to
       identify and distinguish the target device from other devices.


6
  While' this provision typically will implkate notification to Assistant United States Attorneys, it also extends to
state and local prosecutors, where such personnel are engaged in operations involving cell-site simulators.
7
 Courts in certain jurisdictions may require additional technical infonnation regarding the cell-site simulator's
operation (e.g., tradecraft, capabilities, limitations or specifications). Sample applications containing such technical
informa tion are available from the Computer Crime and Intellectua l Property Section (CCIPS) of the Criminal
Division. To ensure coll!rtS receive appropriate and accurate information regarding the technical infor mation
described above, prior to filing an application that deviates from the sample filings, agents or prosecutors must
contact CCIPS, which will coordinate with appropriate Department components.



                                                           5
          Case 1:19-cv-11311-JSR Document 32-10 Filed 06/26/20 Page 7 of 8



DATA COLLECTION AND DISPOSAL

         The Department is committed to ensuring that law enforcement practices concerning the
                       8
collection or retention of data are lawful, and appropriately respect the important privacy
interests of individuals. As part of this commitment, the Department's law enforcement agencies
operate in accordance with rules, policies, and laws that control the collection, retention,
dissemination, and disposition ofrecords that contain personal identifying information. As with
data collected in the course of any investigation, these a uthorities apply to information collected
through the use of a cell-site simulator. Consistent w ith applicable exjsting laws and
requirements, including any duty to preserve exculpatory evidence,9 the Department's use of
cell-site simulators shall include the following practices:

         1. When the equipment is used to locate a known cellular device, all data must be
            deleted as soon as that device is located, and no less than once daily.

         2. When the equipment is used to identify an unknown cellular device, all data must be
            deleted as soon as the target cellular device is identified, and in any event no less than
            once every 30 days.

         3. Prior to deploying equiJPment for another mission, the operator must verify that the
            equipment has been cleared of any previous operational data.

Agencies shall implement an auditing program to ensure that the data is deleted in the manner
described above.

STATE AND LOCAL PARTNERS

       The Department often works closely with its State and Local law enforcement partners
and provides technological assistance under a variety of circumstances. This policy applies to all
instances in which Department components use cell-site simulators in support of other Federal
agencies and/or State and Local law enforcement agencies.

TRAINING AND COORDINATION, AND ONGOING MANAGEMENT

       Accountability is an essential element in maintaining the integrity of our Federal law
enforcement agencies. Each law enforcement agency shall provide this policy, and training as
appropriate, to all relevant employees. Periodic review of this policy and training shall be the

8
  In tJ1e context of this policy, the tenns "collection" and "retention" are used to address only the unique technical
process of identifying dialing, routing, addressing, or signaling information, as descr ibed by 18 U.S.C. § 3 I 27(3),
emitted by cellular devices. "Collection" means the process by which unique identifier signals are obtained;
"retention" refers to the period during which the dialing, routing, addressing, or signaling information is utilized to
locate or identify a target device, continuing until tlle point at whic!h such information is deleted.
9
 It is not likely, given the limited type of data cell-site simulators collect (as discussed above), that exculpatory
evidence would be obtained by a cell-site simulator in the course of crimjnal law enforcement investigations. As in
other circumstances, however, to tlle extent investigators know or have reason to believe that information is
exculpatory or impeaching Ibey have a duty to memorialize lhat information.


                                                           6
        Case 1:19-cv-11311-JSR Document 32-10 Filed 06/26/20 Page 8 of 8



responsibility of eaclh agency with respect to the way the equipment is being used (e.g. ,
significant advances in technological capabilities, the kind of data collected, or the manner in
which it is collected). We expect that agents will familiarize themselves with this policy and
comply with all agency orders concerning the use of this technology.

        Each division or district office shall report to its agency headquarters annual records
reflecting the total number of times a cell-site simulator is deployed in the jurisdiction; the
number of deployments at the request of other agencies, including State or Local law
enforcement; and the number of times the technology is deployed in emergency circumstances.

         Similarly, it is vital that all appropriate Department attorneys familiarize themselves with
the contents of this policy, so that their court filings and disclosures are appropriate and
consistent. Model materials will be provided to all United States Attorneys' Offices and
litigating components, each of which shall conduct training for their attorneys.




                                          *       *       *
        Cell-site simulator technology significantly enhances the Department's efforts to achieve
its public safety and law enforcement objectives. As with other capabilities, the Department
must always use the technology in a manner that is consistent with the Constitution and all other
legal authorities. This policy provides additional common principles designed to ensure that the
Department continues to deploy cell-site simulators in an effective, appropriate, and consistent
way.




                                                  7
